UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2242


NELSON RIVAS ALVAREZ,

                Plaintiff - Appellant,

          v.

UNITED STATES DEPARTMENT OF THE TREASURY; INTERNAL REVENUE
SERVICE,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-cv-00175-IMK-JSK)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nelson Rivas Alvarez, Appellant Pro Se.           Helen Campbell
Altmeyer, Assistant United States Attorney, Wheeling, West
Virginia, Jonathan S. Cohen, Gretchen M. Wolfinger, U.S.
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nelson    Rivas   Alvarez       appeals    the    district       court’s

order accepting the magistrate judge’s recommendation to grant

Defendants’ motion for summary judgment on his civil complaint

filed pursuant to the Privacy Act of 1974, 5 U.S.C. § 552a (West

2007 & Supp. 2012), and the Freedom of Information Act, 5 U.S.C.

§ 552 (West 2007 & Supp. 2012).            We have reviewed the record and

find no reversible error.        Accordingly, we affirm the district

court’s judgment.      Alvarez v. United States Dep’t of Treasury,

No.   1:10-cv-00175-IMK-JSK      (N.D.W.      Va.     Aug.   24,     2012).      We

dispense   with     oral   argument    because        the    facts    and     legal

contentions   are   adequately    presented      in    the   materials        before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2